Affirmed as Modified and Opinion Filed April 29, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01332-CR

                                   W. W. WISE, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F13-52723-P

                              MEMORANDUM OPINION
                        Before Justices Bridges, Francis, and Lang-Miers
                                   Opinion by Justice Francis

       W. W. Wise appeals following his conviction for theft. In two issues, appellant contends

the judgment should be modified to reflect he was convicted of a state jail felony and to show his

pleas and the trial court’s finding on two enhancement paragraphs.         The State agrees the

judgment should be modified. We modify the trial court’s judgment and affirm as modified.

       Appellant waived a jury and pleaded guilty to theft of property valued at $1,500 or more

but less than $20,000, a state-jail felony offense.       Appellant also pleaded true to two

enhancement paragraphs that alleged prior state-jail felony convictions for “criminal

mischief/$1,500” and “theft $1,500.” The enhancement paragraphs elevated the punishment
range to that of a third-degree felony. After finding appellant guilty and the enhancement

paragraphs true, the trial court sentenced appellant to five years in prison.

       The judgment states the degree of appellant’s offense was a third-degree felony.

However, although appellant’s punishment was subject to a third-degree felony range due to the

enhancement paragraphs, he was convicted of a state-jail felony.                Thus, the judgment is

incorrect.   Additionally, the judgment incorrectly states the pleas and findings to the

enhancement paragraphs as “N/A.” We sustain appellant’s two issues.

       We modify the judgment to show: (1) the degree of the offense is state jail felony; (2) the

plea to first enhancement paragraph is true; (3) the finding on first enhancement paragraph is

true; (4) the plea to the second enhancement paragraph is true; and (5) the finding on the second

paragraph is true. See TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex.

Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529–30 (Tex. App.—Dallas 1991, pet.

ref’d). As modified, we affirm the trial court’s judgment.

Do Not Publish
TEX. R. APP. P. 47
131332F.U05
                                                        /Molly Francis/
                                                        MOLLY FRANCIS
                                                        JUSTICE




                                                 ‐2‐ 
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                        JUDGMENT


W. W. WISE, Appellant                                Appeal from the 203rd Judicial District
                                                     Court of Dallas County, Texas (Tr.Ct.No.
No. 05-13-01332-CR        V.                         F13-52723-P).
                                                     Opinion delivered by Justice Francis,
THE STATE OF TEXAS, Appellee                         Justices Bridges and Lang-Miers
                                                     participating.


       Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIED as
follows:

       The section entitled “Degree of Offense” is modified to show “State Jail Felony.”

       The section entitled “Plea to 1st Enhancement Paragraph” is modified to show “True.”

       The section entitled “Findings on 1st Enhancement Paragraph” is modified to show
“True.”

       The section entitled “Plea to 2nd Enhancement/Habitual Paragraph” is modified to show
“True.”

      The section entitled “Findings on 2nd Enhancement/Habitual Paragraph” is modified to
show “True.




                                              ‐3‐ 
    As modified, we AFFIRM the trial court’s judgment.



    Judgment entered April 29, 2014



 
 
 
 
 
                                                /Molly Francis/
                                                MOLLY FRANCIS
                                                JUSTICE



 




                                         ‐4‐